
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 129
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mrs. Miller of
			 Michigan (for herself, Mr.
			 Rahall, Mr. Walz of
			 Minnesota, and Mr. Hunter)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing 375 years of service of the
		  National Guard and affirming congressional support for a permanent Operational
		  Reserve as a component of the Armed Forces.
	
	
		Whereas the first volunteer militia unit in America was
			 formed in 1636 in Massachusetts Bay, followed by other units in the colonies of
			 Virginia and Connecticut;
		Whereas from the opening salvos at Lexington and Concord,
			 to the conclusion of the American Revolutionary War in 1783, the volunteer
			 patriots and minutemen of the American militia helped create the United States
			 of America;
		Whereas the American founding fathers wrote article I,
			 section 8, of the United States Constitution to keep the militia model,
			 authorizing only a small standing military force that could organize, train,
			 and equip militia volunteers when needed;
		Whereas the American militia answered the call during the
			 second war with Britain in 1812;
		Whereas in the 19th Century, during the Mexican-American
			 War, the United States Civil War, and the Spanish-American War, State militia
			 volunteers mustered when called and more than 300,000 gave their lives in
			 service of the United States of America;
		Whereas in World War I, nearly all National Guardsmen were
			 mobilized into Federal service, and while they represented only 15 percent of
			 the total United States Army, they comprised 40 percent of the American
			 divisions sent to France and sustained 43 percent of the casualties in
			 combat;
		Whereas in World War II, the National Guard comprised 19
			 Army divisions and 29 observation squadrons with aircraft assigned to the
			 United States Army Air Forces;
		Whereas the National Defense Act of 1947 formed the Air
			 National Guard, created a minimum of one flying unit in each State, with the
			 result of more than 44,000 Air Guard troops serving in Korea and 4,000 Air
			 Guard troops in Vietnam;
		Whereas the Air National Guard flew 30,000 sorties and
			 50,000 combat hours during Operation Desert Storm over 37 days and were some of
			 the first units into the fight;
		Whereas, on September 11, 2001, the first fighter jets
			 over New York City and Washington, DC, were Air National Guard F–15 and F–16
			 aircraft from Massachusetts and North Dakota, with over 400 more Air National
			 Guard fighter aircraft on alert by that afternoon;
		Whereas 456,974 Air and Army National Guard soldiers and
			 airmen have deployed in the many campaigns since 9/11;
		Whereas Air and Army National Guard soldiers and airmen
			 have been involved in countless domestic response missions, including missions
			 in response to hurricanes, tornadoes, floods, and forest fires;
		Whereas during the Cold War, the National Guard was
			 regarded as a Strategic Reserve to be held in case of a Soviet invasion of
			 Europe, yet, since 9/11, the National Guard and the Federal Reserves have made
			 the transition to an Operational Reserve, in constant use and rotation for
			 missions at home and abroad;
		Whereas the Operational Reserve has time and again
			 demonstrated its readiness to meet operational requirements, and its mission-
			 and cost-effectiveness and volunteerism are the heart of modern United States
			 military service;
		Whereas the Operational Reserve must be sustained by a
			 fully manned and fully funded National Guard in the spirit intended by the
			 Framers and enshrined in article I of the Constitution; and
		Whereas the Air Force, in its fiscal year 2013 budget, has
			 advanced a proposal to convert the Air National Guard from the Operational
			 Reserve to the Strategic Reserve of yesteryear: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the critical importance of the
			 Operational Reserve as a component of the Armed Forces, particularly as a means
			 of preserving combat power during a time of budget austerity;
			(2)supports making
			 permanent the Operational Reserve as the cornerstone of military manpower in
			 the decades to come;
			(3)repudiates
			 proposals to return the Reserve Components to a diminished or purely strategic
			 role in United States national security;
			(4)affirms the growth
			 of the Operational Reserve as circumstances warrant; and
			(5)recognizes the
			 dual-status, State-Federal National Guard as the foundation of the Operational
			 Reserve and of military manpower now and in the future.
			
